Mr. Justice Breese delivered the opinion of the Court: It would be an useless waste of time to discuss the principle which lies at the bottom of this case, as it has received the assent of all the common law tribunals of the United States, this State included. The principle is, that the law of the place where a contract is made must govern the contract. The note in question was made in the State of Indiana, and the laws of that State must govern as to the defenses which might be set up against a recovery thereon. It was in that State the maker undertook to pay. It was a contract of the place where made and where to be performed. It is true, the note does not, on its face, purport to have been made in the State of Indiana, yet, it so appears by the plea, and the fact is not denied. The existing laws of a State at the time of making a note, form a portion of the contract, and the liability of the maker must be determined under them. Stacy, Admr. v. Baker, 1 Scam. 417; Holbrook et al. v. Vibbard et al. 2 ib. 465; Roundtree, Admr. v. Baker, Admr. 52 Ill. 241; Bradshaw v. Newman, Breese (2d Ed.), 133; Humphreys v. Collier et al. ib. 297. It is a principle adopted everywhere, that the nature, validity and interpretation of contracts must be governed by the laws of the country where the contracts are made, or are to be performed. There is no difference of opinion on this question. The judgment is affirmed. The liability of the maker of this note must be determined by the laws of Indiana, the State in which it was made. Judgment affirmed.